 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 223 
In the House of Representatives, U. S.,

March 30, 2009
 
RESOLUTION 
Honoring the life, achievements, and contributions of Paul Harvey, affectionately known for his signature line, This is Paul Harvey … Good Day. 


Whereas Paul Harvey, a son, brother, husband, father, friend, pioneering American, and a cherished voice, passed away on February 28, 2009; 
Whereas Paul Harvey Aurandt was born on September 4, 1918, in Tulsa, Oklahoma; 
Whereas prefacing a storied career in radio by making radio receivers as a young boy and a fill-in announcer while a student at the University of Tulsa, he epitomized American values and American ideals proving that one can lead a decent life with hard work and solid values; 
Whereas Paul Harvey, through open expression, pioneered the format of radio broadcasts that so many now find commonplace; 
Whereas Paul Harvey was a blogger before it was a known medium, he just did his blogging on the radio;  
Whereas Paul Harvey was elected to the National Association of Broadcasters Radio Hall of Fame and Oklahoma Hall of Fame and appeared on the Gallup poll list of America's most admired men; 
Whereas in 2005, Paul Harvey was awarded the Presidential Medal of Freedom, the United States’ most prestigious civilian award, by President George W. Bush; 
Whereas Paul Harvey’s career in radio spanned over 70 years and he is considered one of the United States’ most accomplished radio personalities and a trail blazer; 
Whereas Paul Harvey was beloved by his family, friends, neighbors, and vast listening audience for his great generosity, good humor, and spirited charm; 
Whereas Paul Harvey, the largest one-man network in the world, was heard on 1,200 radio stations, 400 Armed Forces Network stations around the world, and in 300 newspapers; and 
Whereas Paul Harvey’s broadcasts and newspaper columns have been reprinted in the Congressional Record more than those of any other commentator: Now, therefore, be it 
 
That the House of Representatives honors the life and accomplishments of Paul Harvey.  
 
Lorraine C. Miller,Clerk.
